 Case 2:18-cv-08947-CJB-DMD Document 29-1 Filed 04/22/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

 ABUNDANT HEALTH INC.

                      Plaintiff,

        v.                                    CASE NO. 2:18-cv-8947

 ABUNDANT COUNSELING
 SERVICES, LLC & CHERYL
 MOSLEY

                      Defendants.




                                       ORDER

       Considering the Joint Motion to Continue Hearing on Plaintiff’s Motion for
Default Judgment filed by Plaintiff Abundant Health Inc. and Defendant Abundant
Counseling Services, LLC,

       IT IS ORDERED that the Motion is GRANTED.

        IT IS FURTER ORDERED that the in-court evidentiary hearing set for April 24,
2019 at 9:30 a.m. (Rec. Doc. 20) on Plaintiff’s Motion for Default Judgment (Rec. Doc.
16) is continued until May 8, 2019 at 9:30 a.m.



New Orleans, Louisiana, this ___ day of ______________, 2019.



                                          _____________________________________
                                                  HONORABLE CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
